Title: From Charles Francis Adams to John Adams, 5 March 1814
From: Adams, Charles Francis
To: Adams, John



My Dear Brother
St: Petersburg 5 March 1814

I am staying at home from School, because I have got a bad Cold and Cough: but I love to be always doing something good, and I think I cannot be doing any thing better than writing to my Brothers.
I told you in my last Letter that it was very cold in this Country: and since I wrote it, I have been to see the Rope dancers, and Tumblers, and other Show men, who have their Stages built upon the River during the Carnaval; which here in Russia is called butter week.
Papa says that in America we keep neither Carnaval nor butter week but I suppose you know what they mean.
 Give my duty to Grandpapa and Grandmama, and my love to all my Cousins.
I am, dear John your ever affectionate Brother.
Charles Francis Adams.